UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1203


JAMES E. SLATE,

                  Plaintiff – Appellant,

             v.

JOHN E. POTTER, Postmaster General,

                  Defendant – Appellee.



                              No. 09-1204


JAMES E. SLATE,

                  Plaintiff – Appellant,

             v.

JOHN E. POTTER, Postmaster General; JEFFREY F. PEROTTA,
Labor Relations Manager; ROY L. MONTAGUE, Postmaster,

                  Defendants – Appellees.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham.      James A. Beaty, Jr.,
Chief District Judge. (1:04-cv-00782-JAB; 1:05-cv-00221-JAB-PTS)


Submitted:    January 29, 2010              Decided:   February 16, 2010


Before WILKINSON, MICHAEL, and DAVIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James E. Slate, Appellant Pro Se. David Clifford Belt, UNITED
STATES POSTAL SERVICE, Washington D.C.; Lynne P. Klauer,
Assistant United States Attorney, Greensboro, North Carolina;
Shari A. Rose, DEPARTMENT OF JUSTICE, Washington, D.C. for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           James   E.     Slate     appeals   the   district       court’s    order

granting the Defendant’s motion for summary judgment in Slate’s

civil   actions.        We   have    reviewed    the    record     and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        See Slate v. Potter, Nos. 1:04-cv-00782-

JAB;    1:05-cv-00221-JAB-PTS        (M.D.N.C.      Sept.    30,     2009).     We

dispense    with   oral      argument    because       the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        3